   CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 1 of 32



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA

IN RE: CENTURYLINK SALES            MDL No. 17-2795 (MJD/KMM)
PRACTICES AND SECURITIES
LITIGATION

This Document Relates to            DEFENDANT AND INTERVENORS’
 0:17-cv-02832 0:17-cv-04943        SUPPLEMENTAL BRIEF IN
 0:17-cv-04613 0:17-cv-04944        SUPPORT OF PLAINTIFFS’
 0:17-cv-04614 0:17-cv-04945        MOTION FOR PRELIMINARY
 0:17-cv-04615 0:17-cv-04947        APPROVAL OF CLASS ACTION
 0:17-cv-04616 0:17-cv-05046        SETTLEMENT AND PROVISIONAL
 0:17-cv-04617 0:18-cv-01562        CLASS CERTIFICATION
 0:17-cv-04618 0:18-cv-01572
 0:17-cv-04619 0:18-cv-01573
 0:17-cv-04622 0:18-cv-01565
     CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 2 of 32



                                             TABLE OF CONTENTS
                                                                                                                               Page

TABLE OF AUTHORITIES .............................................................................................. iii

INTRODUCTION ............................................................................................................... 1

STATEMENT OF FACTS .................................................................................................. 4

         A.        More Than Two Years of Litigation Lead to the Class Settlement .............. 5

         B.        Keller Solicits Putative Class Members to File Arbitrations ........................ 5

         C.        Keller’s Retainer Agreement Restricts Putative Class Members .................. 6

         D.        Keller Threatens CenturyLink with Mass Arbitration .................................. 7

         E.        CenturyLink Asked Keller to Provide Information to Allow
                   CenturyLink to Evaluate and Resolve the Claims, but Keller Refused
                   to Spend Even “15 Minutes” Per Client to Do So......................................... 8

         F.        CenturyLink’s Preliminary Analyses Raise Substantial Concerns
                   About Keller’s Clients and Makes Clear More Information Is
                   Needed ........................................................................................................... 9

         G.        Keller Continues to Solicit Putative Class Members After Learning
                   That the Parties Had Reached a Proposed Class Settlement ....................... 10

         H.        Keller Simultaneously Filed 1,000 Arbitration Demands, Seeking
                   Recovery of 10 to 300 Times Claimants’ Alleged Actual Damages .......... 11

         I.        Keller’s Claimants Face Substantial Risks and Costs ................................. 11

         J.        Keller’s Conduct Puts Putative Class Members in Untenable
                   Positions ...................................................................................................... 12

                   1.        Keller “actively misled” putative class members............................. 13

                   2.        Keller’s misleading communications are likely to cause, and
                             already have caused, consumer confusion and harassment ............. 14

                   3.        Keller’s conduct “actively discourages” and “burdens”
                             putative class members’ right to accept the settlement .................... 15

         K.        Many of Keller’s Claimants Would Be Better Served by the
                   Proposed Class Settlement, Not Pursuing Individual Arbitration ............... 16


                                                                 i
      CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 3 of 32



ARGUMENT..................................................................................................................... 18

I.       THE COURT HAS AUTHORITY TO ISSUE AN INJUNCTION TO
         PROTECT ITS JURISDICTION AND THE PUTATIVE CLASS....................... 19

II.      KELLER’S CONDUCT CREATES AN ACUTE NEED FOR A
         TEMPORARY INJUNCTION STAYING PARALLEL ACTIONS .................... 21

CONCLUSION ................................................................................................................. 24




                                                               ii
    CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 4 of 32



                                       TABLE OF AUTHORITIES
                                                                                                                  Page

Federal Cases

Aleem v. Pearce & Durick,
    No. 1:15-cv-00085,
    2016 WL 11475231 (D.N.D. Mar. 28, 2016) ............................................................. 20

Bank of Am., N.A. v. UMB Fin. Servs., Inc.,
   618 F.3d 906 (8th Cir. 2010) ...................................................................................... 19

In re Asbestos Sch. Litig.,
    No. 83–0268,
    1991 WL 61156 (E.D. Pa. 1991) ................................................................................ 22

In re Baldwin-United Corp. (Single Premium Deferred Annuities Ins. Litig.),
    770 F.2d 328 (2d Cir. 1985) ................................................................................. 19, 20

In re BankAmerica Corp. Sec. Litig.,
    95 F. Supp. 2d 1044 (E.D. Mo. 2000) ........................................................................ 24

In re Corrugated Container Antitrust Litig.,
    659 F.2d 1332 (5th Cir. 1981) .................................................................................... 24

In re Diet Drugs,
    282 F.3d 220 (3d Cir. 2002) ........................................................................... 19, 20, 22

In re Uponor, Inc., F1807 Plumbing Fittings Prods. Liab. Litig.,
    No. 11–MD–2247 ADM/JJK,
    2012 WL 13065005 (D. Minn. Jan. 19, 2012) ........................................................ 4, 20

In re Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prods. Liab. Litig.,
    229 F. Supp. 3d 1052 (N.D. Cal. 2017) ...................................................................... 22

In re Zurn Pex Plumbing Prods. Liab. Litig.,
    No. 08-MDL-1958 ADM/AJB,
    2012 WL 5055810 (D. Minn. Oct. 18, 2012) ............................................................. 20

Johnson v. NPAS Sols., LLC,
   No. 9:17-cv-80393,
   2017 WL 6060778 (S.D. Fla. Dec. 4, 2017) ............................................................... 20




                                                           iii
     CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 5 of 32



Smith v. Volkswagen Grp. of Am., Inc.,
    No. 13-CV-0370-MJR-PMF,
    2014 WL 12160767 (S.D. Ill. May 27, 2014)............................................................. 20

Stott v. Capital Fin. Servs., Inc.,
    277 F.R.D. 316 (N.D. Tex. 2011) ............................................................................... 20

United States v. N.Y. Tel. Co.,
    434 U.S. 159 (1977) .................................................................................................... 19

Statutes

28 U.S.C. § 1651 ............................................................................................................... 19




                                                                iv
    CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 6 of 32



                                    INTRODUCTION

       The law firm Keller Lenkner LLC’s (“Keller”) recent conduct shows the critical

need for judicial intervention to temporarily enjoin and stay parallel arbitrations, as

Plaintiffs already requested by their Motion for Preliminary Approval of Class Action

Settlement and Provisional Class Certification (“Plaintiffs’ Motion”). (See Pls.’ Mot.,

ECF No. 466; Proposed Prelim. Approval Order ¶ 10, ECF No. 474.) In their proposed

preliminary approval order, and separate and apart from the filings related to any state

Attorney General action,1 Plaintiffs requested that the Court temporarily enjoin all

parallel proceedings, including arbitrations, by putative class members:

       Pending the Final Approval Hearing and issuance of the Final Approval
       Order and Final Judgment, Releasing Parties are hereby enjoined from
       filing, commencing, prosecuting, maintaining, intervening in, participating
       in (as class members or otherwise), or receiving any benefits from any class
       action or other lawsuit, arbitration, or administrative, regulatory, or other
       proceeding in any jurisdiction based on or relating to the Released
       Claims. . . .

(Proposed Prelim. Approval Order ¶ 10, ECF No. 474.) Defendant CenturyLink, Inc. and

Intervenors (together, “CenturyLink”) submit this Supplemental Brief, with prior

permission of the Court,2 to provide additional support for Plaintiffs’ request.




1
  Separately, CenturyLink had filed a Renewed Motion for Temporary Injunction to
Enjoin and Stay Minnesota Attorney General’s Duplicative Consumer Restitution Claims
(ECF No. 475), which CenturyLink intends to withdraw soon. This Supplemental Brief
does not relate to that motion and, instead, supports Plaintiffs’ Motion and its routine
request for an injunction against parallel proceedings by settlement class members.
2
 CenturyLink’s counsel obtained permission from the Court to file this Supplemental
Brief on January 10, 2020.



                                              1
   CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 7 of 32



       While the parties were negotiating and proposing to the Court a class settlement,

Keller has been running an advertising campaign on Facebook and other websites to

mislead consumers into retaining Keller to pursue a mass arbitrations scheme based on

the same overbilling allegations that would be resolved by the proposed class settlement.

Even though Keller’s clients are prospective settlement class members, and even though

Keller had actual knowledge that the parties had agreed to a proposed class settlement,

Keller did not disclose the consolidated consumer class action or the proposed nationwide

settlement to consumers before diverting them away from it. Instead, Keller solicited and

entered into unethical retainer agreements with putative class members—retainer

agreements that require a $750 per-claimant attorney fee if the claims settle before

arbitration commences and also require clients to pay Keller a fee if the clients terminate

the attorney-client relationship. Through these terms, Keller is effectively restricting

putative class members’ ability to freely and fairly consider and participate in the

proposed class settlement. To date, Keller claims that it has signed up more than 22,000

putative class members through its misleading solicitations and retainer agreements.

       Keller’s scheme is so misleading that the wife of Plaintiff and proposed Settlement

Class Representative Jon Lodestein signed up with Keller as a client to pursue a claim for

Plaintiff and Mrs. Lodestein’s shared CenturyLink account. The Lodesteins apparently

did not understand that they were signing up with Keller to pursue arbitration, because

Plaintiff Lodestein has made clear that he never agreed to arbitration and that he intends

to participate in the proposed class settlement as a settlement class representative.




                                              2
      CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 8 of 32



         At the same time that Keller is diverting putative class members away from the

class settlement without even disclosing the existence of this class action, Keller is

repudiating and refusing to honor the terms of the arbitration agreements on its clients’

behalf. When CenturyLink requested basic information to allow it the opportunity to

resolve the claims pre-arbitration as required by the arbitration contracts, Keller stated

that it would not spend even “15 minutes per client” to investigate and discuss the merits

of its clients’ individual claims. Rather than spend “15 minutes” to allow CenturyLink the

opportunity to resolve the claims in accordance with the arbitration agreements, Keller is

pursuing a scheme that seeks to weaponize the agreements and prevent CenturyLink from

fairly resolving the claims. In fact, Keller threatened to force CenturyLink to pay more

than $30,000,000 in arbitration filing fees and costs alone if CenturyLink does not agree

to pay a mass settlement outside the class action (and beyond the reach of the Court’s

fairness review) to resolve all of Keller’s clients’ claims.

         Then, in late November 2019, Keller simultaneously submitted 1,000 arbitrations

with the American Arbitration Association on behalf of 4.5% of its purported clients.

Keller also has threatened to file simultaneous arbitrations for tens of thousands

additional claimants. Further, Keller has argued to the AAA that the arbitrations should

move forward, even though Plaintiffs’ Motion asks this Court to enjoin and stay all

parallel arbitrations. On January 9, 2020, the AAA stated its view that it cannot stay the

arbitrations until all filing fees have been paid, including CenturyLink’s filing fees.3


3
    CenturyLink will serve Keller and the AAA with this Brief and the related papers today.



                                              3
   CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 9 of 32



       Keller’s scheme poses an immediate and growing threat to putative settlement

class members and the integrity of these class-action proceedings. Keller is racing to

siphon off putative class members at a rate of up to 1,500 per week and pushing forward

with 1,000 arbitration demands without allowing its clients to consider either pre-

arbitration resolutions on the merits or the proposed class settlement. The actual and

potential harm to putative class members caused by Keller’s ethics violations is

confirmed by the declaration of a nationally-preeminent ethics professor, Nancy Moore

(see Decl. of Nancy Moore (“Moore Decl.”), ECF 510), by publicly-posted consumer

complaints regarding Keller’s solicitations (Decl. of Andrew Unthank (“Unthank Decl.”),

ECF 512, ¶¶ 28-29), and by the confusion Keller’s solicitations apparently caused for

Plaintiff Lodestein and his wife (id. ¶ 55).

       To ensure that Keller’s clients have an informed opportunity to freely consider the

class settlement, the Court should grant Plaintiffs’ request to enjoin settlement class

members from filing, commencing, or prosecuting any parallel suit or arbitration,

including Keller’s mass arbitrations. See, e.g., In re Uponor, Inc., F1807 Plumbing

Fittings Prods. Liab. Litig., No. 11–MD–2247 ADM/JJK, 2012 WL 13065005, at *8-109

(D. Minn. Jan. 19, 2012) (Montgomery, J.) (granting temporary injunction of arbitrations

in aid of class settlement proceedings). Such injunctions are routinely granted in aid of

class-settlement proceedings, but here the need is particularly acute.

                                STATEMENT OF FACTS

       To help the Court understand the need for judicial intervention against Keller’s

parallel arbitrations, below CenturyLink details the important context of Keller’s scheme


                                               4
   CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 10 of 32



and the evidence supporting the Court’s exercise of discretion.

       A.     More Than Two Years of Litigation Lead to the Class Settlement

       The parties have litigated these consumer class actions since 2017. (Unthank Decl.

¶¶ 5-8.) After Plaintiffs filed their Consolidated Class Action Complaint, CenturyLink

moved to compel arbitration and to dismiss. After discovery and briefing on

CenturyLink’s motions, the parties agreed to mediate with the Honorable Layn R.

Phillips. (Id. ¶¶ 8-10.) On May 24, 2019, the parties agreed to the terms of a proposed

class settlement and signed a Term Sheet. (Id.¶ 11) On June 7, 2019, they publicly

reported to the Court that they had reached a tentative class settlement, subject to

confirmatory discovery. (Id. ¶ 12; Minutes, ECF No. 407.)

       Plaintiffs moved for preliminary approval of the class settlement on October 16,

2019. (Id. ¶ 14.) The parties propose that the Court certify a Settlement Class that

includes “[a]ll persons or entities in the United States who are identified by CenturyLink

as a residential or small business customer and who, during the Class Period, had an

account for local or long distances telephone, internet, or television services with”

CenturyLink. (Id.) The Class Period is between January 1, 2014, and the date of entry of

the Preliminary Approval Order. (Id.)

       B.     Keller Solicits Putative Class Members to File Arbitrations

       Keller is a plaintiffs’ law firm that was founded in 2017 by three principals who

previously co-founded “the world’s largest private litigation finance firm.” (Unthank

Decl. ¶ 16; id. Ex. A.) Keller’s business model targets companies with mass arbitrations,

particularly where a class settlement may be imminent. (Id. ¶ 17; id. Ex. B.) In fact, this


                                              5
   CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 11 of 32



firm of only 16 attorneys claims to presently represent more than 50,000 individuals

pursuing arbitrations against CenturyLink, FanDuel, DraftKings, Postmates, DoorDash,

and other companies. (Id.)

       Earlier this year, Keller began advertising to CenturyLink customers to recruit

arbitration claimants from among the putative class members. (Id. ¶¶ 19-21; id. Ex. C &

Ex. D.) To solicit putative class members, Keller uses Facebook advertisements, an

interactive website, an online questionnaire, and a form retainer agreement—none of

which disclose the putative class action or proposed class settlement. (Id.) The initial

sign-up process asks for basic contact information and only whether CenturyLink has

billed “more than they first quoted you” or “for services you never requested.” (Id. ¶ 23.)

Even if the consumer answers both questions “No,” the website sends the consumer a

link to sign Keller’s Retainer Agreement. (Id. ¶¶ 24-25.) Keller apparently signs up

anyone who will agree to its Retainer Agreement, without first evaluating the facts

supporting the purported claim. (Id.)

       C.     Keller’s Retainer Agreement Restricts Putative Class Members

       To date, Keller claims to have solicited more than 22,000 CenturyLink customers

to engage Keller’s services. (Id. ¶ 51.) Under its Retainer Agreement, Keller is to pursue

“individual arbitration” on behalf of putative class members and receive a fee of $750 per

claimant if an early settlement is reached before arbitration commences. (Id. ¶ 26; id. Ex.

E.4.) This is true even though the tentative class settlement was announced in the public

record on June 7, 2019, Keller discussed the proposed settlement terms with

CenturyLink’s counsel in August 2019, and Plaintiffs’ motion for preliminary approval


                                              6
    CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 12 of 32



and the parties’ settlement agreement were publicly filed in October 2019. (Id. ¶ 12; id.

Ex. M at 3.) This flat-fee provision is unethical and unreasonable. (Moore Decl. ¶ 14.)

The Retainer Agreement secures this unreasonable attorney fee through contradictory and

misleading language suggesting that CenturyLink will pay any attorney fees, even though

there is no requirement in the law that CenturyLink pay attorneys’ fees as part of any

voluntary settlement. And Keller specifically told CenturyLink

                                             .4 (Unthank Decl. ¶ 47.)

       The Retainer Agreement also purports to authorize Keller to accept certain

settlements on behalf of putative class members “without further direction or

authorization” (Unthank Decl. ¶ 26 § 3), and “to execute all documents connected with”

the claims (id. § 13). Although the Retainer Agreement states that Keller intends to

represent other clients, the Agreement falsely claims that there are no known conflicts of

interest. (Id. § 8.) Keller’s clients cannot terminate the Agreement (e.g., to accept a class

settlement offer) unless Keller’s fee is paid. (Id. § 7.) But the Agreement grants Keller the

asymmetrical right to terminate its clients “at any time” if Keller “believe[s] that your

potential claims are unlikely to result in a recovery for any reason.” (Id. § 6.)

       D.     Keller Threatens CenturyLink with Mass Arbitration

       On May 14, 2019, Keller sent a letter to CenturyLink on behalf of “[m]ore than

9,000” clients who retained Keller to pursue arbitration claims against CenturyLink. (Id.

4
  Regardless of how Keller ultimately handles payment of its attorney fees (if any), the
Retainer Agreement deters putative class members from agreeing to any settlement that is
less than $750 per claimant by stating that Keller’s clients are only “entitled to retain the
full recovery net of this fee.” (Moore Decl. ¶¶ 14(b), 26; id. Ex. 4 ¶ 2.)



                                              7
   CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 13 of 32



¶ 30.) Keller emphasized that arbitration “is expensive,” noting that CenturyLink would

have to pay fees of “$1,900 for each individual arbitration,” plus up to an additional

“$2,500 in arbitrator compensation,” for total arbitration costs up to $4,400 per claim,

regardless of the merits or amount of alleged damages for each individual claim. (Id.

¶ 32.) Keller threatened “to proceed with every arbitration simultaneously,” which, for

9,000 claimants, “would obligate CenturyLink to pay the AAA more than $30 million in

initial fees and costs—to say nothing of CenturyLink’s own attorneys’ fees and its

underlying liability.” (Id. ¶ 33.) Keller invited CenturyLink to “explore whether we can

agree on an alternative process for resolving our clients’ claims,”



                                 . (Id. ¶ 34.) Keller enclosed with its May 14 letter a

generic arbitration demand that did not describe any individual’s claim or damages, much

less include any documentary support. (Id. ¶ 31; id. Ex. H at 3-8.)

       Two weeks later, Keller sent CenturyLink a second letter identifying “nearly 3,000

additional” claimants. (Id. ¶ 35.) That is, Keller claimed to have signed up more than 176

claimants per day since May 14. (Id. ¶ 37.)

       E.     CenturyLink Asked Keller to Provide Information to Allow
              CenturyLink to Evaluate and Resolve the Claims, but Keller Refused
              to Spend Even “15 Minutes” Per Client to Do So

       CenturyLink responded and requested that Keller provide sufficient information

about Keller’s claims to allow the parties to evaluate and resolve each claim before

proceeding to arbitration, as required by CenturyLink’s arbitration contracts. (Id. ¶ 38.)

Keller refused to provide even the most basic information, such as account numbers,


                                              8
   CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 14 of 32



descriptions of the individual claims, or the amount of the actual damages alleged by

each claimant. (Id. ¶ 39.) Even though Keller voluntarily sought out and accepted the

responsibility of representing thousands of individual clients, Keller refused to spend

even “15 minutes” to discuss the claims “on an individual basis,” stating “such a pre-

demand ‘dialogue’ would consume more than 3,500 hours, or the equivalent of 145

round-the-clock days.” (Id. ¶ 40; id. Ex. K at 2 (emphasis added).) Keller threatened mass

arbitrations “[i]f CenturyLink is unwilling to engage in a practical, pre-arbitration

discussion that addresses all of our clients’ claims.” (Id. (emphasis added).) In other

words, Keller made clear that it sought a mass resolution of the purported claims.

       F.     CenturyLink’s Preliminary Analyses Raise Substantial Concerns
              About Keller’s Clients and Makes Clear More Information Is Needed

       Although Keller refused to provide information to allow CenturyLink to fully and

fairly evaluate its individual clients’ claims, CenturyLink attempted to research its

customer databases with the limited contact information disclosed by Keller. (Id. ¶ 44.)

CenturyLink’s preliminary and limited analyses raised concerns regarding many of

Keller’s clients and confirmed that more information was needed from Keller. (Id. ¶¶ 42-

44.) For example, CenturyLink could not identify any potential customer account that

could be connected with some of Keller’s clients. (Id. ¶ 44.) Some clients claimed to

receive services at addresses where CenturyLink does not provide services. (Id.) And

some claimants appeared to owe money to CenturyLink and could be subject to potential

counterclaims. (Id.)




                                              9
   CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 15 of 32



       In light of these concerns, on July 10, 2019, CenturyLink again requested that

Keller provide basic information regarding the claims so that the parties would have an

opportunity to evaluate and resolve the claims pre-arbitration as required by the contracts.

(Id. ¶¶ 42-45; id. Ex. L.) CenturyLink advised Keller that Keller’s insistence on a mass

resolution and refusal to provide individualized claim information “finds no support in

the parties’ contracts.” (Id. at 2.) Yet Keller continued to withhold the information and

denied the parties an opportunity to evaluate and resolve the claims on their merits before

arbitration. (Unthank Decl. ¶ 46.)

       G.     Keller Continues to Solicit Putative Class Members After Learning
              That the Parties Had Reached a Proposed Class Settlement

       Keller likely learned that the parties had negotiated a proposed class settlement on

or before June 7, 2019, but certainly knew shortly thereafter. (Id. ¶ 12; id. Ex. M at 3.)

Even months after Plaintiffs filed for preliminary approval, Keller did not materially alter

its solicitations. (Id. ¶ 21; id. Ex. D.) Keller continued to omit any information about the

putative class action or the tentative settlement from its advertisements. (Id.)

       In September 2019, Keller informed CenturyLink that Keller had recruited “8,293

additional . . . clients,” bringing the total number to over 22,000. (Unthank Decl. ¶ 51.) In

other words, Keller had signed up dozens of clients per day, every day, between June 19

and September 24. (Id.) Again, in October 2019, CenturyLink requested basic

information regarding the new claims so that CenturyLink would have the opportunity to

evaluate and resolve the claims as contemplated by the arbitration contracts. (Id. ¶¶ 52-

53; Ex. O.) Again, Keller declined.



                                             10
   CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 16 of 32



       H.     Keller Simultaneously Filed 1,000 Arbitration Demands, Seeking
              Recovery of 10 to 300 Times Claimants’ Alleged Actual Damages

       More than a month after Plaintiffs filed their Motion for Preliminary Approval,

Keller submitted 1,000 arbitration demands to the AAA on behalf of a subset of its

22,000 clients. (Unthank Decl. ¶ 56.) In this first set of simultaneously submitted

demands, Keller has provided some of the information for the 1,000 claimants that

CenturyLink repeatedly requested for five months, including each claimant’s alleged

account number and a description of the alleged billing error and actual damages. (Id.

¶ 57; id. Ex. S.) But Keller continues to omit or withhold key information, such as the

date(s) of the alleged billing errors. (Id.) Further, Keller’s demands seek inflated damages

amounts that are 10 to 300 times the amount of claimed actual damages. (Id. ¶ 58.)

       Currently, Keller is attempting to push forward with the arbitrations and has

objected to CenturyLink’s request that the AAA stay the arbitrations pending this Court’s

preliminary fairness review of the proposed settlement. (Id. ¶¶ 64-68.) Keller has argued

that the AAA should move forward with the arbitrations, even though Plaintiffs’ Motion

asks this Court to stay and enjoin all parallel arbitrations. (Id. ¶ 67.) On January 9, 2020,

the AAA ruled that it will not stay the arbitrations until all arbitration filing fees are paid

by Keller and CenturyLink. (Id. ¶ 68; id. Ex X.)

       I.     Keller’s Claimants Face Substantial Risks and Costs

       Based on CenturyLink’s preliminary analyses of Keller’s first 1,000 arbitration

demands, Keller’s claimants face substantial risks, including exposure to potential

counterclaims, as well as sanctions and fee-shifting if their claims are found frivolous.



                                              11
   CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 17 of 32



After substantial research, CenturyLink has located apparent customer accounts for all

but one of the first 1,000 claimants. (Id. ¶ 62; id. Ex. U.) Although Keller still has not

provided complete information for the 999 claimants identified, based on the facts alleged

to date CenturyLink has determined:

             CenturyLink already provided more than 50% of claimants with voluntary
              benefits that are equal to or greater in value than the $30 settlement
              payment that would be available to settlement class members if the Court
              approves the class settlement. (Unthank Decl. ¶ 62(a).)

             11% of claimants already received voluntary benefits of $250 or more, and
              40% received benefits of between $30 and $250. (Id. ¶ 62(b).)

             Approximately 34% of claimants have an outstanding balance due for 90
              days or more, are in debt collections, or had their account written off, with
              8% owing CenturyLink $250 or more and another 18% owing CenturyLink
              between $50 and $250. (Id. ¶ 62(c).)

             Approximately 69% of claimants allege that overbilling continued for more
              than one year, 28% claim for more than three years, and 18% claim for
              more than five years. (Id. ¶ 59.) Many of these claims are time-barred,
              because claimants reasonably should have known that the price on the first
              bill did not match the price they allegedly were quoted.

             More than 7% of claimants have claims that are certainly time-barred
              because they closed their accounts more than three years before the earliest-
              filed class action in this MDL. (Id. ¶ 62(d).)

Keller does not appear to have disclosed these risks to putative class members in any of

its solicitation and lawyer-retention materials. (Id. ¶¶ 19-26; id. Ex. C-E.)

       J.     Keller’s Conduct Puts Putative Class Members in Untenable Positions

       Faced with Keller’s scheme and siphoning of more than 22,000 putative class

members away from the class settlement, CenturyLink retained Professor Nancy Moore

of Boston University School of Law to evaluate Keller’s solicitations, Retainer

Agreements, and other conduct. Professor Moore is one of the nation’s leading experts in


                                              12
    CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 18 of 32



legal ethics and specializes in the ethics of class actions and mass litigation. (Moore Decl.

¶¶ 1-2; id. Ex. 1 (Moore CV).) CenturyLink asked Professor Moore to analyze the ethical

issues arising from Keller’s joint representation of 22,000 customers. (Id. ¶ 3.)

       Professor Moore concluded that Keller’s conduct is misleading and deceptive to

putative class members and violates multiple rules of professional responsibility that

“involve fiduciary duties imposed on lawyers for the benefit of their clients.” (Id. ¶¶ 8-

28.) According to Professor Moore, Keller’s clients “may be harmed” by its conduct and

“are in an untenable position” with respect to the proposed class settlement, unless the

Court takes action to protect the putative class members.5 (Id. ¶¶ 8, 24.)

              1.     Keller “actively misled” putative class members

       Professor Moore found that Keller’s solicitations “actively misled” putative class

members into signing up with the firm to pursue arbitration by falsely stating or implying

the following, in violation of multiple ethics rules:

       (a)    Arbitration is the sole or primary method by which the claims must be
              resolved, even though Keller knows (and fails to disclose) that claims could
              be resolved through the proposed class settlement or in small claims court.

       (b)    Keller would pursue each client’s claim through “individual arbitration,”
              even though Keller actually pursues a mass arbitration strategy and refuses
              to engage in individualized dispute resolution discussions.

       (c)    There are no known conflicts among Keller’s 22,000 clients, despite Keller
              simultaneously representing clients with conflicts of interest.

       (e)    Keller’s legal fees would be paid by CenturyLink, even though there is no
              requirement that CenturyLink pay fees separately in conjunction with a

5
 Professor Moore also recognizes that CenturyLink has an interest in a fair, efficient, and
binding resolution of the putative class members’ claims. (Moore Decl. ¶ 8.)



                                              13
   CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 19 of 32



                 voluntary settlement, and even though Keller told CenturyLink
                                                                       .

(Id. ¶¶ 9-14.)

       Professor Moore also found that Keller acted unethically and unfairly in failing to

disclose the risks and disadvantages of its mass arbitration strategy, particularly when

compared to the putative class action and proposed settlement. (Id. ¶ 15-18.) Keller’s

material omissions include the difficulty of proving each individual client’s right to

recover in an individual action, which is unnecessary with a class action; the risk that a

court or arbiter will find that Keller’s clients materially breached their arbitration

agreements and they will be unable to arbitrate their claims after opting-out of the class

settlement; the risk that the claims or counterclaims could be moved to small claims court

and they will have no legal representative after opting-out of the class settlement; and the

fact that any aggregate settlement achieved outside the class action would not be subject

to Rule 23(e)’s protections. (Id. ¶¶ 17-18.)

                 2.    Keller’s misleading communications are likely to cause, and
                       already have caused, consumer confusion and harassment

       Keller’s misleading communications are not merely likely to confuse and harass,

but actually have confused and harassed, putative class members. For example, Keller

identified Kathleen Lodestein as one of its clients. (Unthank Decl. ¶ 55.) Mrs. Lodestein

is married to, and shares a CenturyLink account with, Plaintiff Lodestein, a Settlement

Class Representative in this MDL. (Id.) Even though Mrs. Lodestein allegedly signed

Keller’s Retainer Agreement, Mr. and Mrs. Lodestein apparently did not understand what

they were signing up for. Mr. Lodestein has testified that they never agreed to arbitrate


                                               14
   CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 20 of 32



any claim with CenturyLink. (Id.) And Mr. Lodestein intends to participate in the class

settlement as a Class Representative.

       Other putative class members have publicly posted complaints about Keller’s and

the associated Troxel firm’s misleading solicitations. (Id. ¶¶ 28-29.) One CenturyLink

customer posted that he was “feeling annoyed” because claimants were getting “sucked

in” to sign a retention agreement that would allow the attorneys to “keep[] all that I

would win” because their attorney fee exceeded the value of the claim. (Id. ¶ 29; id. Ex.

G.) Likewise, after another apparent customer expressed confusion regarding Keller and

Troxel’s joint solicitations, the following warning was posted in response: “[T]his person

is a scammer”; he is “scamming people and claims to be fighting CenturyLink. Contact

your local Attorney . . . .” (Id. ¶ 28; id. Ex. F.)

               3.     Keller’s conduct “actively discourages” and “burdens” putative
                      class members’ right to accept the settlement

       Professor Moore found that both the attorney fee and termination clauses of

Keller’s Retainer Agreement are likely to create confusion and effectively deter Keller’s

clients from participating in the proposed class settlement after they learn of its existence.

(Moore Decl. ¶¶ 24-26.) Regarding attorney’s fees, Keller’s Retainer Agreement states

that a $750 flat fee is reasonable and will be paid if the client’s case resolves before

arbitration commences, regardless of how much or how little work was done by Keller on

the client’s behalf, and regardless of how favorable or unfavorable the resolution is for

the client. (Id. ¶ 14(d); id. Ex. 4 § 2.) The Agreement also states that if the client

terminates Keller’s services, “the attorneys are entitled to a reasonable fee and



                                               15
    CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 21 of 32



reimbursement of costs.”6 (Id. ¶ 25; id. Ex. 4 § 7.) This means that Keller’s clients are

told that they cannot terminate Keller’s services and accept the proposed class settlement

without being obligated to pay Keller’s fee. Professor Moore concluded that, together,

Keller’s fee and termination provisions are “false and misleading” and “dishonest” to

putative class members and “actively discourage[] and thereby burden[] the clients’ right

to accept a settlement in the Class Action Lawsuit.” (Id. ¶ 26.) This is despite the fact

that, as discussed below, the majority of Keller’s clients likely would benefit from the

proposed class settlement if they were free to accept it.

       K.     Many of Keller’s Claimants Would Be Better Served by the Proposed
              Class Settlement, Not Pursuing Individual Arbitration

       Under the proposed class settlement, CenturyLink would set up a non-reversionary

fund of $15.5 million to pay any CenturyLink customer who believes he or she was

overbilled. (Pls.’ Mem. in Support of Mot. for Prelim. Approval 11-14, 16, ECF No.

468.) If the Court approves, such customers would receive (1) a flat payment starting at

$30 and adjusted by a pro rata multiplier, even if they have no proof of overbilling, or (2)

if they have proof of overbilling, the actual amount of their alleged overpayment for up to

six months, adjusted by a litigation risk factor and pro rata multiplier. (Id.)

       Even if the Court were to assume that all of Keller’s clients have valid claims

(they do not), most of Keller’s clients would be better off participating in the class


6
  In contrast, Keller can terminate its client’s representation “at any time” if Keller
believes the client’s “potential claims are unlikely to result in a recovery for any reason.”
(Moore Decl. ¶ 27; id. Ex. 4 ¶ 7.) This could prejudice Keller’s clients, including if it
terminated the relationship after clients had opted out of the settlement class. (Id. ¶ 27.)



                                              16
     CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 22 of 32



settlement, not pursuing arbitration. (Unthank Decl. ¶ 61.) First, if the Court approves the

class settlement, the settlement offer will be made available to all class members without

significant risk, delay, or effort. All CenturyLink customers since January 1, 2014, would

be entitled to recover, even if their individual claims otherwise would be time-barred,7

and even if they owe CenturyLink money. In arbitration, by contrast, there is a significant

risk claimants will recover nothing or, worse, they may be found to owe CenturyLink an

unpaid balance and, possibly, attorney fees.

         Second, the Retainer Agreement’s terms make it unlikely that Keller’s clients

would fare better under a Keller settlement than the class settlement. The Retainer

Agreement states that Keller’s clients agree that a $750 attorney fee is reasonable for a

settlement reached before arbitration commences and that attorney fees will be deducted

from the clients’ total recovery.8 (See Moore Decl. Ex. 4 ¶ 2.) The Retainer Agreement

also states that Keller’s clients “instruct[ed]” Keller to settle “without further direction or

authorization” at an amount equal to the alleged overcharges for the past 36 months. (Id.

Ex. 4 ¶ 3.) Based on Keller’s overcharge allegations, the net recovery for such a

settlement would be no better than the class settlement for approximately 58% of Keller’s

first 1,000 claimants after Keller’s $750 fee is deducted. (Unthank Decl. ¶ 61.)




7
    The settlement allows recovery for alleged overpayments made since January 1, 2014.
8
 Although the Retainer Agreement makes inconsistent statements regarding Keller’s fee,
Professor Moore explains that these statements are “misleading” and “dishonest” in light
of the law and Keller’s conduct. (See Moore Decl. ¶ 14).



                                               17
   CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 23 of 32



       Finally, Keller’s clients face a substantial risk that they will be found to have

materially breached their arbitration agreements and will be unable to arbitrate their

claims if they opt out of the class settlement. Keller, on behalf of its clients, has engaged

in a scheme to deprive CenturyLink of the value of its arbitration contracts by, among

other things, refusing to provide basic information regarding the claims or to otherwise

engage in individualized, pre-arbitration dispute resolution, demanding a mass or

collective resolution on behalf of all clients, and then simultaneously filing mass

arbitrations with artificially inflated damages claims. (Id. ¶¶ 71-72; id Ex. Y.) After

several pleas to Keller to cure and retract its repudiations and breaches of the contracts on

its clients’ behalf, CenturyLink terminated the arbitration contracts for all 22,000 clients

on January 9, 2020. (Id. ¶ 72.) Although CenturyLink has made clear that it remains

willing to resolve all 22,000 claims on their individual merits, without litigation and

without any added costs (id. ¶ 73), Keller’s conduct on claimants’ behalf could destroy

their right to arbitrate and leave them without legal representation, if claimants forego

their opportunity to file a claim in the class settlement.

                                       ARGUMENT

       Plaintiffs already have made a routine request for the Court to temporarily enjoin

all proceedings by settlement class members upon the Court’s preliminary approval of the

class settlement. (See Proposed Prelim. Approval Order ¶ 10, ECF No. 474.) Keller’s

conduct provides substantial, additional support for Plaintiffs’ request and shows the need

for the Court to temporarily enjoin all parallel arbitrations by settlement class members to

protect the interests of absent class members and to ensure the orderly administration of


                                              18
     CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 24 of 32



these proceedings. Because Keller’s arbitration demands involve the same claims that are

the subject of the proposed settlement in this MDL class-action proceeding, the Court has

the jurisdiction and power to enjoin the pending and threatened arbitrations during the

pendency of the settlement approval process. Plaintiffs’ requested injunction is well-

supported both legally and factually here.

I.      THE COURT HAS AUTHORITY TO ISSUE AN INJUNCTION TO
        PROTECT ITS JURISDICTION AND THE PUTATIVE CLASS

        The All-Writs Act authorizes federal courts to “issue all writs necessary or

appropriate in aid of their respective jurisdictions and agreeable to the usages and

principles of law.” 28 U.S.C. § 1651. Through that Act, the Court “has the inherent

ability to protect its own jurisdiction over the dispute pending before it.” Bank of Am.,

N.A. v. UMB Fin. Servs., Inc., 618 F.3d 906, 914 (8th Cir. 2010). The All-Writs Act is

applied “flexibly” by the courts and “extends, under appropriate circumstances, to

persons who, though not parties to the original action or engaged in wrongdoing, are in a

position to frustrate the implementation of a court order or the proper administration of

justice.” United States v. N.Y. Tel. Co., 434 U.S. 159, 173-74 (1977). And it can be

exercised “[e]ven before a federal judgment is reached.” In re Baldwin-United Corp.

(Single Premium Deferred Annuities Ins. Litig.), 770 F.2d 328, 335 (2d Cir. 1985).

        The threat to a court’s jurisdiction posed by parallel actions is “particularly

significant where there are conditional class certifications and impending settlements in

federal actions.” In re Diet Drugs, 282 F.3d 220, 236 (3d Cir. 2002). That is because

where the parties “have reached a settlement agreement after lengthy, protracted, and



                                              19
    CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 25 of 32



difficult negotiations[,] parallel proceedings can ‘seriously impair the federal court’s

flexibility and authority to approve settlements in multi-district litigation’ and . . .‘destroy

the utility of the multidistrict form otherwise ideally suited for resolving such broad

claims.’” Uponor, 2012 WL 13065005, at *9 (quoting Baldwin-United, 770 F.2d at 337);

see also In re Zurn Pex Plumbing Prods. Liab. Litig., No. 08-MDL-1958 ADM/AJB,

2012 WL 5055810, at *13 (D. Minn. Oct. 18, 2012). “In complex cases where

certification or settlement has received conditional approval, or perhaps even where

settlement is pending, the challenges facing the overseeing court are such that it is likely

that almost any parallel litigation in other fora presents a genuine threat to the jurisdiction

of the federal court.” Diet Drugs, 282 F.3d at 236.

       For this reason, federal courts routinely enjoin pending and threatened actions

during the class-settlement approval process. E.g., Uponor, 2012 WL 13065005, at *8-10

(enjoining pending cases and class members from commencing or participating in “any

other lawsuit, arbitration, or administrative, regulatory or other proceeding” during the

notice and opt-out period); Zurn Pex, 2012 WL 5055810, at *13 (same).9 The Court’s

authority specifically includes enjoining related arbitrations. Uponor, 2012 WL

13065005, at *9 (“Federal courts’ broad authority under the All Writs Act encompasses

the power to enjoin both subsequent and parallel arbitration proceedings.”).


9
 See also Johnson v. NPAS Sols., LLC, No. 9:17-cv-80393, 2017 WL 6060778, at *3
(S.D. Fla. Dec. 4, 2017); Aleem v. Pearce & Durick, No. 1:15-cv-00085, 2016 WL
11475231, at *2 (D.N.D. Mar. 28, 2016); Smith v. Volkswagen Grp. of Am., Inc., No. 13-
CV-0370-MJR-PMF, 2014 WL 12160767, at *7 (S.D. Ill. May 27, 2014); Stott v. Capital
Fin. Servs., Inc., 277 F.R.D. 316, 341 (N.D. Tex. 2011).



                                              20
      CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 26 of 32



         The Court should do the same here. The proposed class settlement is the result of

more than two years of hard-fought litigation, including discovery, significant motions,

mediation with one of the nation’s preeminent mediators, multiple additional days of

settlement negotiations, and confirmatory discovery to evaluate the fairness of the

tentative settlement terms. (Pls.’ Mem. at 5-10, ECF No. 466.) The proposed classwide

compensation resulted from the parties’ thoughtful balancing of the strengths and

weaknesses of the claims and defenses, the small fraction of customers whose billing

concerns have not yet been voluntarily resolved through CenturyLink’s dispute resolution

process, and the relatively small amount of actual damages (i.e., an average of $68)

estimated for those customers impacted by any billing error. (Id. at 20-26.)

II.      KELLER’S CONDUCT CREATES AN ACUTE NEED FOR A
         TEMPORARY INJUNCTION STAYING PARALLEL ACTIONS

         Keller seeks to upend the delicate balance struck by CenturyLink’s arbitration

agreements without Keller having done any of the discovery and other work that Class

Counsel did here. Keller demands its own private, mass settlement—immune from the

Court’s fairness review—by misleading consumers and then threatening CenturyLink

with more than $30,000,000 in arbitration costs and fictitious 10x to 300x damage

multipliers that, together, dwarf any alleged actual damages. Keller’s solicitations and

enrollment materials have misled some consumers, who otherwise would be eligible to

recover through the class settlement, into forgoing the class settlement before putative

class members even know the class settlement exists. In addition, Keller’s conduct could




                                             21
     CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 27 of 32



mislead consumers who later learn about the class settlement into believing that they

need to sign up with Keller to participate in the class settlement.

        The Court should grant the requested injunction to allow Keller’s clients to freely

consider the proposed class settlement and other available options for resolution of their

claims. Cf. In re Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prods. Liab.

Litig., 229 F. Supp. 3d 1052, 1061 (N.D. Cal. 2017) (recognizing court’s fiduciary

obligations to absent class members). Under these circumstances, it is appropriate for the

Court to enjoin parallel actions even while the Court is considering whether to grant

preliminary approval to the proposed class settlement. See Diet Drugs, 282 F.3d at 236;

In re Asbestos Sch. Litig., No. 83–0268, 1991 WL 61156, at *1-3 (E.D. Pa. 1991)

(enjoining class member from litigating “in any other forum” as trial approached because

that is the period during which “the prospect for settlement [would] be at its maximum”).

        Under Keller’s Retainer Agreement, claimants who choose to participate in the

class settlement purportedly would owe Keller an attorney fee that exceeds the average

expected recovery per claimant. The potential class-settlement recovery by any claimant

would rarely, if ever, be enough to cancel out Keller’s unreasonable $750 attorney fee.

Thus, Keller’s fee provision would tend to discourage settlement participation by making

it nearly impossible for many, if not most, of Keller’s clients to cover Keller’s attorney

fee with their class-settlement recovery.10



10
  Of Keller’s first 1,000 arbitration demands, more than 50% of claimants plead actual
damages of less than $750. (Unthank Decl. ¶ 61.)



                                              22
     CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 28 of 32



        Keller’s mass arbitration strategy also poses undisclosed risks for its clients as

compared to their participation in the proposed class settlement. Most obviously, there is

the risk that Keller’s clients would recover nothing in arbitration—because, for instance,

their claims are time-barred—or that they might have to pay CenturyLink because they

have unpaid bills that exceed any modest sum that CenturyLink allegedly overbilled.

Because notice of the proposed class settlement has not yet been approved by the Court

or disseminated to putative class members, and because Keller fails to inform its clients

of the class action or settlement, Keller necessarily failed to disclose other risks and costs

its clients and prospective clients will face by pursuing arbitration. These undisclosed

risks include: (i) the relative difficulty of proving each individual’s right to recover

compared to the class settlement process; (ii) that a court or arbiter could find that

Keller’s clients materially breached their contracts by refusing to engage in the pre-suit

dispute resolution, by demanding a mass or collective settlement, and by simultaneously

filing coordinated, mass arbitrations for inflated claims; (iii) that the claims could be

moved to small claims court; (iv) that Keller’s clients are much more likely to face

counterclaims for any unpaid debts owed to CenturyLink11; and (v) that any settlement

achieved outside of the class action will not be subject to independent judicial review and

the fairness protections of Rule 23(e).




11
  CenturyLink has notified Keller that if Keller follows through on his threatened mass
arbitration demands, CenturyLink will file counterclaims against claimants who owe
significant unpaid debts to CenturyLink. (See Unthank Decl. ¶ 52; id. Ex. O.)



                                              23
   CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 29 of 32



       The proposed class settlement, by contrast, carries no such risks. No settlement

class member who is eligible to recover benefits would be denied benefits on the basis of

a statute of limitations. And there is no risk that claimants in the class settlement would

end up owing CenturyLink money on a counterclaim for unpaid debt.

       These circumstances merit the Court’s intervention to preserve the status quo until

the putative class members can be notified of the class settlement and make their own,

individual opt-out decision. See, e.g., In re BankAmerica Corp. Sec. Litig., 95 F. Supp. 2d

1044, 1050 (E.D. Mo. 2000) (enjoining parallel state case and explaining that the

plaintiffs “and the law firm behind them, do not have the best interests of the class at

heart and have proved themselves wholly inadequate to control the conduct of this suit”);

In re Corrugated Container Antitrust Litig., 659 F.2d 1332, 1335 (5th Cir. 1981)

(affirming injunction of parallel state action where the plaintiffs’ attorneys had “taken,

and manifested an intention to continue to take, actions threatening this court’s exercise

of its proper jurisdiction and the effectuation of its judgments, by filing and threatening to

file duplicative and harassing litigation”). The Court’s enjoining existing and future

arbitrations would help to ensure that Keller’s clients receive an informed opportunity to

consider whether the class settlement is in their individual best interests.

                                      CONCLUSION

       For all these reasons, the Court should grant Plaintiffs’ Motion and enter an order

temporarily enjoining all parallel actions by settlement class members, including Keller’s

arbitrations, pending the Court’s final fairness review of the proposed settlement.




                                              24
   CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 30 of 32



CenturyLink’s counsel will serve Keller and the AAA with a copy of this Supplemental

Brief and the related papers today.

Dated: January 10, 2020                  Respectfully submitted,


                                         s/ Andrew M. Unthank
                                         Carolyn J. Fairless (CO Bar No. 30214)
                                         Andrew M. Unthank (CO Bar No. 36832)
                                         Wheeler Trigg O’Donnell LLP
                                         370 Seventeenth Street, Suite 4500
                                         Denver, CO 80202-5647
                                         Telephone: 303.244.1800
                                         Facsimile: 303.244.1879
                                         Email: fairless@wtotrial.com;
                                                 unthank@wtotrial.com

                                         Douglas P. Lobel (VA Bar No. 42329)
                                         David A. Vogel (VA Bar No. 48971)
                                         Cooley LLP
                                         11951 Freedom Drive
                                         Reston, Virginia 20190
                                         Tel.: (703) 456-8000
                                         Fax: (703) 456-8100
                                         Email: dlobel@cooley.com
                                                  dvogel@cooley.com

                                         Martin S. Schenker (CA Bar No. 109828)
                                         Jeffrey M. Gutkin (CA Bar No. 216083)
                                         Cooley LLP
                                         101 California Street, 5th Floor
                                         San Francisco, CA 94111
                                         Tel.: (415) 693-2000
                                         Fax: (415) 693-2222
                                         Email: mschenker@cooley.com
                                                  jgutkin@cooley.com

                                         William A. McNab (MN Bar No. 320924)
                                         David M. Aafedt (MN Bar No. 27561X)
                                         Winthrop & Weinstine, P.A.
                                         Capella Tower, Suite 3500


                                         25
CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 31 of 32



                                225 South Sixth Street
                                Minneapolis, MN 55402
                                Tel: (612) 604-6400
                                Fax: (612) 604-6800
                                Email: wmcnab@winthrop.com
                                         daafedt@winthrop.com

                                Attorneys for Defendant CenturyLink, Inc.
                                and Intervenors Qwest Corporation, Embarq
                                Florida, Inc., Embarq Missouri, Inc.,
                                Carolina Telephone and Telegraph Company
                                LLC, Central Telephone Company,
                                CenturyTel of Idaho, Inc., CenturyTel of
                                Larsen-Readfield, LLC, CenturyTel of
                                Washington, Inc., CenturyTel Broadband
                                Services, LLC, and Qwest Broadband
                                Services, Inc.




                                26
   CASE 0:17-md-02795-MJD-KMM Document 508 Filed 01/10/20 Page 32 of 32



                       CERTIFICATE OF SERVICE (CM/ECF)

       I HEREBY CERTIFY that on January 10, 2020, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system which will send notification

of such filing to electronically by the parties listed on the Court’s Service List.



                                          s/ Claudia L. Jones




                                              27
